Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 

Allowable Subject Matter
Claims 70-96 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination, fails to teach or fairly suggest the applicant’s invention recited in independent claim 70.  Specifically, the closest prior art fails to teach or suggest a multi-assay processing system for parallel processing of two or more assays, the system comprising a multi-assay processor module, a processor, and a non-transitory computer readable medium programmed with instructions that, when executed by the processor, cause the multiassay processing system to:
a)    analyze the time schedule for two or more assays that have two or more steps that utilize two or more resources of the multi-assay processing module, wherein the two or more assays have different time durations for one or more of the two or more steps;
b)    determine, before the initiation of the multi-assay processing, introduction of at least one delay step within or between the two or more steps of the two or more assays such that simultaneous processing of the two or more assays does not require, at a given time, the same limiting resource from the multi-assay processing module; and
c)    introduce the at least one delay step within or between the two or more steps of the two or more assays in a manner that eliminates resource contention between the two or more resources of the multi-assay processing module thereby allowing parallel processing of the two or more assays in the multi-assay processing module.



However, Grissom et al. does not recite the various modules, two or more assays, analysis, determination or introduction steps by their processor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        4/22/2021